Case 5:18-cr-00258-EJD Document 619-21 Filed 12/04/20 Page 1 of 3




      Exhibit 19
                Case 5:18-cr-00258-EJD Document 619-21 Filed 12/04/20 Page 2 of 3




From: Leach, Robert (USACAN) <Robert.Leach@usdoj.gov>
Sent: Wednesday, June 17, 2020 1:33 PM
To: Wade, Lance <LWade@wc.com>; Bostic, John (USACAN) <John.Bostic@usdoj.gov>; Baehr‐Jones, Vanessa (USACAN)
<Vanessa.Baehr‐Jones@usdoj.gov>; Schenk, Jeffrey (USACAN) <Jeffrey.B.Schenk@usdoj.gov>
Cc: 'Coopersmith, Jeffrey' <jcoopersmith@orrick.com>; Downey, Kevin <KDowney@wc.com>; Saharia, Amy
<ASaharia@wc.com>; Trefz, Katherine <KTrefz@wc.com>
Subject: RE: United States v. Holmes

Dear Lance,

Thank you for bringing this to our attention. SEC‐USAO‐EPROD‐002757301, which is also Bates numbered
THPFM0002374416, was produced to the SEC by Theranos on February 10, 2017, while Ms. Holmes was CEO, through
WilmerHale. We understand it was also produced by Theranos, while Ms. Holmes was CEO, in the PFM litigation in
January 2017. We produced the document to you on November 1, 2018. Nineteen months after we produced it to you
(and over three years after it was initially produced by Theranos), you now suggest it is privileged. Please clarify – do
you assert this is covered by a privilege maintained by Ms. Holmes? If yes, please explain the basis for your assertion,
including details regarding any relevant legal engagements involving Ms. Holmes individually, the time periods covered
by those engagements, the matter numbers of any associated court cases, and any other facts showing that Ms. Holmes
had an individual attorney‐client relationship with specific lawyers.

Without agreeing that the document is privileged, and as we continue to look into the issue, we will refrain from
reviewing or making any use of the document.

Best regards,
Bob



From: Wade, Lance <LWade@wc.com>
Sent: Monday, June 15, 2020 5:38 PM
To: Bostic, John (USACAN) <jbostic@usa.doj.gov>; Leach, Robert (USACAN) <RLeach@usa.doj.gov>; Baehr‐Jones,
Vanessa (USACAN) <vbaehr‐jones@usa.doj.gov>; Schenk, Jeffrey (USACAN) <JSchenk@usa.doj.gov>
Cc: goldsmith.scott@dorsey.com; 'Coopersmith, Jeffrey' <jcoopersmith@orrick.com>; Downey, Kevin
<KDowney@wc.com>; Saharia, Amy <ASaharia@wc.com>; Trefz, Katherine <KTrefz@wc.com>; Leach, Robert (USACAN)
<RLeach@usa.doj.gov>
Subject: United States v. Holmes

                                                            1
                  Case 5:18-cr-00258-EJD Document 619-21 Filed 12/04/20 Page 3 of 3

Please see the attached.

Lance Wade
Williams & Connolly LLP
725 Twelfth Street, N.W., Washington DC 20005
(P) 202‐434‐5755 | (F) 202‐434‐5029
lwade@wc.com | www.wc.com/lwade




This message and any attachments are intended only for the addressee and may contain information that is privileged and
confidential. If you have received this message in error, please do not read, use, copy, distribute, or disclose the contents of the
message and any attachments. Instead, please delete the message and any attachments and notify the sender immediately. Thank
you.




                                                                  2
